Citation Nr: 1535079	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-22 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran has an unconfirmed period of service from September 1983 to November 1983 (the Veteran's DD-214 is not of record).  The Veteran died in March 2005.  The Appellant here is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 administrative decision of the St. Paul, Minnesota, Pension Management Center of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

On her August 2013 substantive appeal, the Appellant requested the opportunity to testify before a member of the Board at a hearing in Washington, DC.  After initially postponing her scheduled hearing, the Appellant requested in July 2015 to be scheduled for a Travel Board hearing.  Her claim must be remanded in order that she be scheduled for her requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a Travel Board hearing at an appropriate VA facility in accordance with the docket number of her appeal.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




